 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    DANIEL LEE THORNBERRY,                        No. 2:18-cv-2124 MCE KJN P
12                     Plaintiff,
13           v.                                     ORDER
14    DAVID BAUGHMAN, et al.,
15                     Defendant.
16

17          On October 23, 2018, the Court dismissed this action with leave to amend. ECF

18   No. 16. On November 1, 2018, Plaintiff, who had proceeded without counsel and in

19   forma pauperis in the District Court, filed a Notice of Appeal. ECF No. 18. Thereafter,

20   on November 26, 2018, the Ninth Circuit Court of Appeals referred this matter to the

21   District Court for the limited purpose of determining whether in forma pauperis status

22   should continue for the appeal, or whether the appeal is frivolous or taken in bad faith.

23   ECF No. 21.

24          An appeal may not be taken in forma pauperis if the trial court certifies in writing

25   that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see also Hooker v. American

26   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status

27   appropriate where district court finds the appeal to be frivolous). The good faith

28   standard under 28 U.S.C. § 1915 is an objective one. Coppedge v. United States, 369
                                                1
 1   U.S. 438, 445 (1962). A plaintiff satisfies the “good faith” requirement if he or she seeks
 2   review of any issue that is “not frivolous.” Gardner v. Pogue, 558 F.2d 548, 551 (9th Cir.
 3   1977) (quoting Coppedge, 369 U.S. at 445).
 4          For the reasons stated in the August 22, 2018 Findings and Recommendations
 5   (see ECF No. 11), adopted by this Court on October 23, 2018 (ECF No. 16), the Court
 6   finds that the instant appeal is frivolous. The Court thus certifies that Plaintiff’s appeal is
 7   not taken in good faith, and concludes that Plaintiff’s in forma pauperis status should not
 8   continue for purposes of the appeal.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. Plaintiff’s in forma pauperis status is REVOKED.
11          2. The Clerk of Court is directed to serve a copy of this order on Plaintiff and on
12   the Ninth Circuit Court of Appeals.
13          IT IS SO ORDERED.
14   Dated: December 30, 2018
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
